COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


THOMAS MITCHELL STROUPE
                                                                MEMORANDUM OPINION *
v.     Record No. 0697-10-4                                         PER CURIAM
                                                                   AUGUST 31, 2010
CAMPCO, INC. AND
 AIG CASUALTY COMPANY (AIU INSURANCE COMPANY)


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (George Warren Shanks; Michael William Helm; Miller, Earle &
                 Shanks, PLLC, on briefs), for appellant.

                 (John H. Carstens; Jamie M. Keenan; Jordan Coyne & Savits, L.L.P.,
                 on brief), for appellees.


       Thomas Mitchell Stroupe (claimant) appeals a decision of the Workers’ Compensation

Commission. On appeal, claimant contends the commission erred in (1) concluding he was not

qualified to receive permanent total disability benefits pursuant to Code § 65.2-503(C);

(2) finding claimant was capable of maintaining gainful employment with his right arm;

(3) ruling claimant was required to show total impairment of his right arm; (4) disregarding the

opinion of a vocational expert who concluded claimant was totally incapacitated; and

(5) rejecting the medical opinion of claimant’s primary physician in favor of employer’s

physician. We have reviewed the record and the commission’s opinion and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Stroupe v. Campco, Inc., VWC File No. 198-36-00 (Mar. 10, 2010). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-